The ground on which the above opinion bases the action of the court in refusing the motion for rehearing is undoubtedly sound under all the decisions. I am not prepared to concede, however, that in any event, if timely presented there was such error in the charge of the court as should operate to reverse the case. This view, however, is not important in the case. However, in the future a similar question might arise and I would not wish, without further examination, to be concluded by the open and generous confession of error made by the presiding judge in his opinion.